DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
The amendment filed Jan. 13, 2021, has been entered.  Claims 1-10 and 19 are pending.  Independent claims 1 (method) and 6 (system) have been amended.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Independent method claim 1 and respective independent system claim 6, for business rule selection and use in performing an application program is neither anticipated by, nor obvious in view of, (1) RAGHUVIR et al. and (2) COLE et al., since claimed invention, which teaches at a run time of the application program, the automatic selection comprising the steps of: 
“[2i] invoking first, at the run time of the application programs by a rules engine at least one of the one or more meta rules to select, based on the one or more meta-rules, at least one of the business rules in accordance with said rule proxy request; and
[3i] invoking second, at the run time of the application program by the rules engine the selected business rule;” 
which references neither disclose nor suggest.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tan Dean D Nguyen whose telephone number is (571)272-6806.  The examiner can normally be reached normally on M-F, 6:30 AM-4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aryan Weisenfeld can be reached on 571-272-6602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TAN D NGUYEN/Primary Examiner, Art Unit 3689